Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 1 of 14

Exhibit 5
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 2 of 14

Chelsea Williams-Filed 12/16/19
Garnishment Worksheet

Paycheck Date Amount Garnished
1-Oct $379.53
15-Oct $394.31
29-Oct $383.90
12-Nov $375.36
26-Nov $385.05
10-Dec $396.60
90 day Total $2,314.75
24-Dec $0.00
1/7/2020 $293.54
Stay total $293.54

Grand total $2,608.29
Case:20-80058-swd
Pay Stub \

nA sh eBDCMALD'S
a

Kia, Srrvice Cenrrr

MCDONALD'S OF LANSING
3135 MARTIN LUTHER KING JR. B
LANSING, M! 48910-2939 United States of America

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Name

CHELSEA A. WILLIAMS

Summary
Description
Total Gross
Total Deductions
Total Net
Paid Sick Leave Balance Available
Earnings

Description
BASIC LIFE IMPUTED INCOME
CNTY/CITY/STATE PAID SICK LV
DEPT MANAGER HOLIDAY PAY
DEPT MANAGER SICK PAY
DEPT MANAGER VACATION PAY
DM OVERTIME
DM REGULAR PAY
HOLIDAY PAY
MCOPCO QUARTERLY INCENTIVE
MQI TRUE-UP
OVERTIME PAY 50% PREM

Deductions

Description

401(k) - REGULAR PAY

DENTAL INSURANCE

Doc #:1-5

Hours

Filed: 04/20/2020 Page 3 of 14

Number

Check Date

Fed Tax Id Number (EIN)
Fed Tax Marital Status
Exemptions Federal
Exemptions State(Ml)

Page 1 of 2

40705033
10/01/2019
XX-XXXXXXX
Single

3

3

Net Pay 996.21

NON-NEGOTIABLE

U.S. GOVERNMENT W/H

Employee Number Department Period End
11300157 01 B84 09/24/2019
Hours Current Year to Date
98.18 1709.16 35872.57
711.81 10727.51
996.21
45 HOURS
Rate Current Year to Date
1.14 1.14 22.32
165.51
819.54
546.23
2600.10
313.31
87.57 18.39 1610.41 29120.95
237.04
100.00
8.79
10.61 9.20 97.61 1938.78
Current Year to Date
51.24 1075.50
11.16 223.20
338.76
1/1/2020

https://hrapps3.mcd.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(7)
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 4 of 14

Pay Stub Page 2 of 2
MANAGER GARNISHMENT -PERCENT 1139.73
EMPLOYEE LOAN DEDUCTION 50.02 1000.40
MEDICAL INSURANCE 25.13 502.60
EE-PD MEDICARE 24.20 508.56
STATE OF MICHIGAN 47.19 981.14
CITY LANSING 16.18 339.97
EE-PD SOCIAL SECURITY 103.49 2174.55
VISION INSURANCE 3.67 73.40
MANAGER GARNISHMENT -PERCENT 379.53 2369.70

Auto Deposit Distributions
Routing Account Description Amount

XXXXX1169 XXXXAAKX AKA AAAK AX AHAAARARAKAAKKA RANKS ZIG Chime Bank 996.21

https://hrapps3.mced.com/lawson/xhrnet/ui/windowplain.htm?func=opener.PrepareStub(7) 1/1/2020
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 5 of 14
Pay Stub Page | of 2

Number 40791116

MeDCnaLo's

tia Sreviecr Cenrea Check Date 10/15/2019

Ne Fed Tax Id Number (EIN) XX-XXXXXXX

BEDONALBS Be LANSING. Fed Tax Marital Status Single

3135 MARTIN LUTHER KING JR. B ;

LANSING, MI 48910-2939 United States of America Exampllens Faget 3
Exemptions State(Ml) 3

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Net Pay 1038.54

NON-NEGOTIABLE

Name Employee Number Department Period End
CHELSEA A. WILLIAMS 11300157 01884 10/08/2019
Summary
Description Hours Current Year to Date
Total Gross 102.08 1776.93 37869.81
Total Deductions 737.25 11490.37
Total Net 1038.54
Paid Sick Leave Balance Available 45 HOURS
Earnings
Description Hours Rate Current Year to Date
BASIC LIFE IMPUTED INCOME 1.14 1.14 23.46
CNTY/CITY/STATE PAID SICK LV 165.51
DEPT MANAGER HOLIDAY PAY 819.54
DEPT MANAGER SICK PAY 546.23
DEPT MANAGER VACATION PAY 2600.10
DM OVERTIME 368.11
DM REGULAR PAY 91.04 18.39 1674.22 30960.68
HOLIDAY PAY 237.04
MCOPCO QUARTERLY INCENTIVE 100.00
MQI TRUE-UP 8.79
OVERTIME PAY 50% PREM 11.04 9.20 101.57 2040.35
Deductions
Description Current Year to Date
401(k) - REGULAR PAY §3.27 1135.38
DENTAL INSURANCE 11.16 234.36
U.S. GOVERNMENT W/H 338.76

https://hrapps3.mcd.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(5) 1/1/2020
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 6 of 14

Pay Stub Page 2 of 2
MANAGER GARNISHMENT -PERCENT 1139.73
EMPLOYEE LOAN DEDUCTION 50.02 1050.42
MEDICAL INSURANCE 25.13 527.73
EE-PD MEDICARE 25.18 536.94
STATE OF MICHIGAN 49.98 1031.12
CITY LANSING 16.84 358.95
EE-PD SOCIAL SECURITY 107.69 2295.90
VISION INSURANCE 3.67 77.07
MANAGER GARNISHMENT -PERCENT 394.31 2764.01

Auto Deposit Distributions

Routing Account Description Amount

XXxXX1169 XXXKAKAANAKXARRRAKAKRRRRAXKKAAAARRARKK 29H, Chime Bank 1038.54

https://hrapps3.mcd.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(5) 1/1/2020
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 7 of 14
Pay Stub Page | of 2

. Number 40877121
ilie *
x DCNALD'S Check Date 10/29/2019

Ky § rRvice Cenrre
Cee Fed Tax Id Number (EIN) XX-XXXXXXX
MCDONALD'S OF LANSING Fed Tax Marital Status Single
3135 MARTIN LUTHER KING JR. B ‘ |
LANSING, MI 48910-2939 United States of America Eevietripaipeis ieutete 3
Exemptions State(Ml) 3

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Net Pay 1008.73

NON-NEGOTIABLE

Name Employee Number Department Period End
CHELSEA A. WILLIAMS 11300157 01884 10/22/2019
Summary
Description Hours Current Year to Date
Total Gross 98.62 1729.20 39599.01
Total Deductions 719.33 12209.70
Total Net 1008.73
Paid Sick Leave Balance Available 45 HOURS
Earnings
Description Hours Rate Current Year to Date
BASIC LIFE IMPUTED INCOME 1.14 1.14 24.60
CNTY/CITY/STATE PAID SICK LV 165.51
DEPT MANAGER HOLIDAY PAY 819.54
DEPT MANAGER SICK PAY 546.23
DEPT MANAGER VACATION PAY 2600.10
DM OVERTIME 368.11
DM REGULAR PAY 89.31 18.39 1642.41 32603.09
HOLIDAY PAY 237.04
MCOPCO QUARTERLY INCENTIVE 100.00
MQI TRUE-UP 8.79
OVERTIME PAY 50% PREM 9.31 9.20 85.65 2126.00
Deductions
Description Current Year to Date
401(k) - REGULAR PAY 51.84 1187.22
DENTAL INSURANCE 11.16 245.52
U.S. GOVERNMENT W/H 338.76

https://hrapps3.mcd.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(4) 1/1/2020
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 8 of 14

Pay Stub Page 2 of 2
MANAGER GARNISHMENT -PERCENT 1139,73
EMPLOYEE LOAN DEDUCTION 50.02 1100.44
MEDICAL INSURANCE 25.13 552.86
EE-PD MEDICARE 24.50 561.44
STATE OF MICHIGAN 48.01 1079.13
CITY LANSING 16.37 375.32
EE-PD SOCIAL SECURITY 104.73 2400.63
VISION INSURANCE 3.67 80.74
MANAGER GARNISHMENT -PERCENT 383.90 3147.91

Auto Deposit Distributions
Routing Account Description Amount

xXxxx1169 XXXXNKXKAKAXAKAXARAKAKAKAKAAKAX ARK AAXAN SZ Chime Bank 1008.73

https://hrapps3.med.com/lawson/xhrnet/ui/windowplain.htm?func=opener.PrepareStub(4) 1/1/2020
Case:20-80058-swd Doc #:1-5

Pay Stub

x Vieponaross

+, Sravicer Crnrra

MCDONALD'S OF LANSING
3135 MARTIN LUTHER KING JR. B
LANSING, MI 48910-2939 United States of America

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Name

CHELSEA A. WILLIAMS

Summary
Description
Total Gross
Total Deductions
Total Net
Paid Sick Leave Balance Available
Earnings

Description
BASIC LIFE IMPUTED INCOME
CNTYI/CITY/STATE PAID SICK LV
DEPT MANAGER HOLIDAY PAY
DEPT MANAGER SICK PAY
DEPT MANAGER VACATION PAY
DM OVERTIME
DM REGULAR PAY
HOLIDAY PAY
MCOPCO QUARTERLY INCENTIVE
MQI TRUE-UP
OVERTIME PAY 50% PREM

Deductions

Description

401(k) - REGULAR PAY

DENTAL INSURANCE

Hours

Filed: 04/20/2020 Page 9 of 14

Number

Check Date

Fed Tax Id Number (EIN)
Fed Tax Marital Status
Exemptions Federal
Exemptions State(Ml)

Page 1 of 2

40963232
11/12/2019
XX-XXXXXXX
Single

3

3

Net Pay 984.26

NON-NEGOTIABLE

U.S. GOVERNMENT W/H

Employee Number Department Period End
11300157 01884 11/05/2019
Hours Current Year to Date
95.78 1690.03 41289.04
704.63 12914.33
984.26
45 HOURS

Rate Current Year to Date
1.14 1.14 25.74
165.51
9,00 18.39 165.51 985.05
546.23
2600.10
368.11
78.89 18.39 1450.80 34053.89
237.04
100.00
8.79
7.89 9.20 72.58 2198.58

Current Year to Date
50.67 1237.89
11.16 256.68
338.76
1/1/2020

https://hrapps3.mced.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(3)
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 10 of 14

Pay Stub

MANAGER GARNISHMENT -PERCENT
EMPLOYEE LOAN DEDUCTION
MEDICAL INSURANCE

EE-PD MEDICARE

STATE OF MICHIGAN

CITY LANSING

EE-PD SOCIAL SECURITY

VISION INSURANCE

MANAGER GARNISHMENT -PERCENT

Auto Deposit Distributions

Routing Account

xxXKX1169 XOOOOOCKXKK KKK KAX KAKA KAKA ARK AKAN S2IG

50.02
25.13
23.92
46.40
15.99
102.31
3.67

375.36

Description

Chime Bank

Page 2 of 2

1139.73
1150.46
577.99
585.36
1125.53
391.31
2502.94
84.41

3523.27

Amount

984.26

https://hrapps3.mcd.com/lawson/xhrnet/ui/windowplain.htm?func=opener.PrepareStub(3) 1/1/2020
Case:20-80058-swd Doc #:1-5
Pay Stub

cy (heDCNALOTa

Gg Servier Crurer

MCDONALD'S OF LANSING
3135 MARTIN LUTHER KING JR. B
LANSING, MI 48910-2939 United States of America

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Filed: 04/20/2020 Page 11 of 14

Page 1 of 2
Number 41073610
Check Date 11/26/2019
Fed Tax ld Number (EIN) XX-XXXXXXX
Fed Tax Marital Status Single
Exemptions Federal 3
Exemptions State(Ml) 3

Net Pay 1012.00

NON-NEGOTIABLE

Name Employee Number Department Period End
CHELSEA A. WILLIAMS 11300157 01884 11/19/2019
Summary
Description Hours Current Year to Date
Total Gross 99.00 1734.45 43023.49
Total Deductions 721.31 13635.64
Total Net 1012.00
Paid Sick Leave Balance Available 45 HOURS
Earnings
Description Hours Rate Current Year to Date
BASIC LIFE IMPUTED INCOME 1.14 1.14 26.88
CNTY/CITY/STATE PAID SICK LV 165.51
DEPT MANAGER HOLIDAY PAY 985.05
DEPT MANAGER SICK PAY 546.23
DEPT MANAGER VACATION PAY 2600.10
DM OVERTIME 368.11
DM REGULAR PAY 89.50 18.39 1645.91 35699.80
HOLIDAY PAY 237.04
MCOPCO QUARTERLY INCENTIVE 100.00
MQI TRUE-UP 8.79
OVERTIME PAY 50% PREM 9.50 9.20 87.40 2285.98
Deductions
Description Current Year to Date
401(k) - REGULAR PAY 52.00 1289.89
DENTAL INSURANCE 11.16 267.84
U.S. GOVERNMENT W/H 338.76
https://hrapps3.mcd.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(2) 1/1/2020
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 12 of 14

Pay Stub Page 2 of 2
MANAGER GARNISHMENT -PERCENT 1139.73
EMPLOYEE LOAN DEDUCTION 50.02 1200.48
MEDICAL INSURANCE 25.13 603.12
EE-PD MEDICARE 24.57 609.93
STATE OF MICHIGAN 48.23 1173.76
CITY LANSING 16.42 407.73
EE-PD SOCIAL SECURITY 105.06 2608.00
VISION INSURANCE 3.67 88.08
MANAGER GARNISHMENT -PERCENT 385.05 3908.32

Auto Deposit Distributions

Routing Account Description Amount

Xxxxx1169 XXXKXRAXAAAAKAAAAAAAKKAAXARAXKAXAXKK 2G Chime Bank 1012.00

https://hrapps3.mcd.com/lawson/xhrnet/ui/windowplain.htm?func=opener.PrepareStub(2) 1/1/2020
Case:20-80058-swd Doc #:1-5
Pay Stub

Mepenaoca

Aa,
+, Srtrevier Centre

MCDONALD'S OF LANSING
3135 MARTIN LUTHER KING JR. B
LANSING, MI 48910-2939 United States of America

Pay to the order of

CHELSEA A. WILLIAMS

123 E MOUNT HOPE AVE
LANSING, MI 48910-9132 US

Name

CHELSEA A. WILLIAMS

Summary
Description
Total Gross
Total Deductions
Total Net
Paid Sick Leave Balance Available
Earnings

Description
BASIC LIFE IMPUTED INCOME
CNTYI/CITY/STATE PAID SICK LV
DEPT MANAGER HOLIDAY PAY
DEPT MANAGER SICK PAY
DEPT MANAGER VACATION PAY
DM OVERTIME
DM REGULAR PAY
HOLIDAY PAY
MCOPCO QUARTERLY INCENTIVE
MQI TRUE-UP
OVERTIME PAY 50% PREM

Deductions

Description

401(k) - REGULAR PAY

DENTAL INSURANCE

Hours

Number

Check Date

Fed Tax Id Number (EIN)
Fed Tax Marital Status
Exemptions Federal
Exemptions State(Ml)

Filed: 04/20/2020 Page 13 of 14

Page 1 of 2

41160132
12/10/2019
XX-XXXXXXX
Single

3

3

Net Pay 1045.08

NON-NEGOTIABLE

U.S. GOVERNMENT W/H

Employee Number Department Period End
11300157 01884 12/03/2019
Hours Current Year to Date
102.84 1787.42 44810.91
741.20 14376.84
1045.08
45 HOURS
Rate Current Year to Date
1.14 1.14 28.02
165.51
985.05
546.23
2600.10
368.11
91.42 18.39 1681.21 37381.01
237.04
100.00
8.79
11.42 9.20 105.07 2391.05
Current Year to Date
53.59 1343.48
11.16 279.00
338.76
1/1/2020

https://hrapps3.med.com/lawson/xhmet/ui/windowplain.htm?func=opener.PrepareStub(1)
Case:20-80058-swd Doc #:1-5 Filed: 04/20/2020 Page 14 of 14

Pay Stub

MANAGER GARNISHMENT -PERCENT
EMPLOYEE LOAN DEDUCTION
MEDICAL INSURANCE

EE-PD MEDICARE

STATE OF MICHIGAN

CITY LANSING

EE-PD SOCIAL SECURITY

VISION INSURANCE

MANAGER GARNISHMENT -PERCENT

Auto Deposit Distributions
Routing Account

Xxxxx1 169 AXXAXKKAMANAKAX KAKA KAKA AKARAXAKAAAKKK GZ IG

50.02
25.13
25.34
50.41
16.94
108.34
3.67

396.60

Description

Chime Bank

Page 2 of 2

1139.73
1250.50
628.25
635.27
1224.17
424.67
2716.34
91.75
4304.92

Amount

1045.08

https://hrapps3.mcd.com/lawson/xhrnet/ui/windowplain.htm?func=opener.PrepareStub(1) 1/1/2020
